      Case 6:21-cv-01142-DDC-KGG Document 1 Filed 05/25/21 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS

Richard Sazonoff, on behalf of himself and) Case No.
others similarly situated,                )
                                          ) Complaint – Class Action
        Plaintiff,                        )
                                          ) Jury Trial Demanded
        vs.                               )
                                          )
National Credit Adjusters, LLC,           )
                                          )
        Defendant.                        )
                                          )

                                        Nature of the Action

       1.      Richard Sazonoff (“Plaintiff”) brings this case under the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., for the benefit of consumers in Kansas and

Illinois whose private, debt-related information National Credit Adjusters, LLC (“Defendant”)

shared with an unauthorized third party in its efforts to collect their debts.

       2.      By way of background, Congress enacted the FDCPA in 1977 to “eliminate

abusive debt collection practices by debt collectors, to insure that those debt collectors who

refrain from using abusive debt collection practices are not competitively disadvantaged,” 15

U.S.C. § 1692(e), and in response to “abundant evidence of the use of abusive, deceptive, and

unfair debt collection practices by many debt collectors,” which Congress found to have

contributed “to the number of personal bankruptcies, to marital instability, to the loss of jobs, and

to invasions of individual privacy.” Id., § 1692(a).

       3.      The Consumer Financial Protection Bureau (“CFPB”)—the federal agency tasked

with enforcing the FDCPA—once explained that “[h]armful debt collection practices remain a




                                                   1
      Case 6:21-cv-01142-DDC-KGG Document 1 Filed 05/25/21 Page 2 of 12




significant concern today. In fact, the CFPB receives more consumer complaints about debt

collection practices than about any other issue.”1

       4.      Pertinent here, the FDCPA at section 1692c(b), titled “Communication with third

parties,” commands:

       Except as provided in section 1692b of this title, without the prior consent of the
       consumer given directly to the debt collector, or the express permission of a court
       of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment
       judicial remedy, a debt collector may not communicate, in connection with the
       collection of any debt, with any person other than the consumer, his attorney, a
       consumer reporting agency if otherwise permitted by law, the creditor, the
       attorney of the creditor, or the attorney of the debt collector.

15 U.S.C. § 1692c(b).

       5.      And the provision cross-referenced, section 1692b, governs how a debt collector

may communicate “with any person other than the consumer for the purpose of acquiring

location information.” 15 U.S.C. § 1692b.

       6.      The FDCPA thus broadly prohibits a debt collector from communicating with

anyone other than the consumer “in connection with the collection of any debt,” subject to

several carefully crafted exceptions—some enumerated in section 1692c(b), and others in section

1692b—none of which applies here.

       7.      Despite this prohibition—one designed to protect consumers’ privacy—debt

collectors, including Defendant, often communicate with third-party mail vendors in connection

with the collection of consumer debts, including by sending those vendors personal information

regarding consumers’ alleged debts.




1
        See Brief for the CFPB as Amicus Curiae, ECF No. 14, p. 10, Hernandez v. Williams,
Zinman,     &     Parham,     P.C.,  No.     14-15672    (9th    Cir.   Aug.    20,  2014),
http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
parham-p.c./140821briefhernandez1.pdf (last visited May 25, 2021).


                                                 2
        Case 6:21-cv-01142-DDC-KGG Document 1 Filed 05/25/21 Page 3 of 12




        8.     Indeed, “over 85 percent of debt collectors surveyed by the [CFPB] reported

using letter vendors.”2

        9.     These third-party letter vendors use information provided by debt collectors—

such as the consumer’s name and address, the name of the creditor to whom the debt is allegedly

owed, the name of the original creditor, and the amount of the alleged debt—to fashion, print,

and mail debt collection letters to consumers.

        10.    This unnecessary, and illegal, practice of communicating with third parties in

connection with the collection of consumer debts exposes private information regarding alleged

debts to third parties not exempted by the FDCPA.

        11.    Upon information and belief, Defendant routinely communicates with third-party

vendors, in connection with the collection of debts, to provide them protected information

regarding consumer debts that those vendors are not authorized to receive, in violation of the

FDCPA.

        12.    Plaintiff thus seeks relief on behalf of all similarly situated Kansas and Illinois

consumers to whom Defendant caused debt collection letters to be sent that were prepared,

printed, or mailed by a third-party vendor.

                                      Jurisdiction and Venue

        13.    This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C. §
1331.
        14.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b) because

Defendant has its principal place of business in this district.




2
        84 FR 23274, at 23396 n.749.


                                                   3
       Case 6:21-cv-01142-DDC-KGG Document 1 Filed 05/25/21 Page 4 of 12




                                               Parties

        15.    Plaintiff is a natural person who at all relevant times resided in Cook County,

Illinois.

        16.    Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due, or
asserted to be owed or due, a creditor other than Defendant.
        17.    Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to be owed
or due, arises from a transaction in which the money, property, insurance, or services that are the
subject of the transaction were incurred primarily for personal, family, or household purposes—
namely, a personal credit card (the “Debt”).
        18.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
        19.    Defendant is a limited liability company headquartered in Hutchinson, Kansas.
        20.    Defendant “has specialized in facilitating the resolution of delinquent account
receivables” since 2001, claiming to “bring integrity and the highest standards of compliance to
debt servicing.”3
        21.    Defendant advertises membership in ACA International, the Association of Credit
and Collection Professionals.4
        22.    Defendant is an entity that at all relevant times was engaged, by use of the mails
and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15
U.S.C. § 1692a(5).
        23.    Upon information and belief, at the time Defendant attempted to collect the Debt
from Plaintiff, the Debt was in default, or Defendant treated the Debt as if it were in default from
the time that Defendant acquired it for collection.




3
        http://ncaks.com/ (last visited May 25, 2021).
4
        Id.



                                                  4
      Case 6:21-cv-01142-DDC-KGG Document 1 Filed 05/25/21 Page 5 of 12




       24.     Defendant uses instrumentalities of interstate commerce or the mails in a business
the principal purpose of which is the collection of debts, or to regularly collect or attempt to
collect, directly or indirectly, debts owed or due, or asserted to be owed or due, another.
       25.     Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).
       26.     Defendant identified itself as a debt collector in its correspondence to Plaintiff.
                                        Factual Allegations

       27.     On or about November 4, 2020, Defendant caused a written communication to be

sent to Plaintiff in connection with the collection of the Debt.

       28.     A redacted copy of the November 4 letter to Plaintiff is attached as Exhibit A.

       29.     The November 4 letter disclosed the balance of the Debt. Ex. A.

       30.     The November 4 letter identified the current creditor to whom Defendant alleged

the Debt was owed, as well as the original creditor for the Debt. Id.

       31.     The November 4 letter contained Plaintiff’s name and home address and provided

additional details of the Debt, including the original account number and Defendant’s account

number. Id.

       32.     The November 4 letter also identified Defendant as a debt collector: “This

communication is from a debt collector. This is an attempt to collect a debt and any information

obtained will be used for that purpose.” Id.

       33.     At the time of the November 4 letter, there was no judgment against Plaintiff

regarding the Debt.

       34.     Defendant did not print the November 4 letter.

       35.     Rather, in connection with its collection of the Debt, Defendant provided

information regarding Plaintiff and the Debt to a third-party mail vendor—including Plaintiff’s




                                                  5
       Case 6:21-cv-01142-DDC-KGG Document 1 Filed 05/25/21 Page 6 of 12




name and address, the amount of the Debt, the name of the current and original creditors, and

other private details regarding the Debt.

        36.    That third-party vendor then printed the November 4 letter that was sent to

Plaintiff.

        37.    The third-party vendor also mailed the November 4 letter that was sent to

Plaintiff.

        38.    A return address on the letter does not match Defendant’s address in Hutchinson,

Kansas.

        39.    That return address on the November 4 letter includes a P.O. Box in Concord,

California that is associated with CompuMail, Inc., a third-party mail vendor.

        40.    Defendant does not maintain an office in Concord, California.

        41.    CompuMail, on the other hand, is headquartered in Concord, California.

        42.    CompuMail boasts 20 years of experience as a “direct mail company” with

specialization “as a collection agency mail vendor.”5

        43.    According to its website, CompuMail “offers several multi-channel delivery

options to help you get your communications delivered and opened faster. In addition to

traditional print and mail services, we provide electronic message delivery and online payment

portals.”6




5
        https://www.compumailinc.com/ (last visited May 25, 2021).

6
        Id.



                                                6
      Case 6:21-cv-01142-DDC-KGG Document 1 Filed 05/25/21 Page 7 of 12




       44.      CompuMail offers “Full Color Printing” with “[c]ompletely customizable

collection letters and envelopes.”7

       45.      Defendant provided to CompuMail information regarding Plaintiff and the Debt,

including Plaintiff’s name, address, the amount of the Debt, and the current and original creditors

for the Debt.

       46.      Defendant communicated with CompuMail in connection with the collection of

the Debt.

       47.      Plaintiff did not consent to Defendant communicating with CompuMail in

connection with the collection of the Debt.

       48.      Plaintiff did not consent to Defendant communicating with any third-party vendor

in connection with the collection of the Debt.

                                      Class Action Allegations
       49.      Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and (b)(3) on behalf of the following class:

       All persons (a) with a Kansas or Illinois address (b) to which National Credit
       Adjusters, LLC sent, or caused to be sent, a written debt collection
       communication, (c) in connection with the collection of a consumer debt, (d) in
       the one year preceding the date of this complaint through the date of class
       certification, (e) that was prepared or mailed by a third-party vendor.

       50.      Excluded from the class is Defendant, its officers and directors, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendant has or had controlling interests.

       51.      The class satisfies Rule 23(a)(1) because, upon information and belief, it is so

numerous that joinder of all members is impracticable.


7
        https://www.compumailinc.com/compumail-print-and-mail-services-checklist/ (last
visited May 25, 2021).


                                                 7
      Case 6:21-cv-01142-DDC-KGG Document 1 Filed 05/25/21 Page 8 of 12




        52.      The exact number of class members is unknown to Plaintiff at this time and can

only be determined through appropriate discovery.

        53.      The class is ascertainable because it is defined by reference to objective criteria.

        54.      In addition, upon information and belief, the names and addresses of all members

of the proposed class can be identified through business records maintained by Defendant.

        55.      The class satisfies Rules 23(a)(2) and (3) because Plaintiff’s claims are typical of

the claims of the members of the class.

        56.      To be sure, Plaintiff’s claims and those of the members of the class originate from

the same practice utilized by Defendant—communicating in connection with the collection of

consumer debts, including the sending of personal, private information regarding those debts,

with a third-party vendor—and Plaintiff thus possesses the same interests and has suffered the

same injuries as each member of the class.

        57.      Plaintiff satisfies Rule 23(a)(4) because he will fairly and adequately protect the

interests of the members of the class and has retained counsel experienced and competent in

class action litigation.

        58.      Plaintiff has no interests that are contrary to or in conflict with the members of the

class that he seeks to represent.

        59.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since, upon information and belief, joinder of all members is

impracticable.

        60.      Moreover, as the damages suffered by individual members of the class may be

relatively small, the expense and burden of individual litigation could make it impracticable for

the members of the class to individually redress the wrongs done to them.




                                                   8
      Case 6:21-cv-01142-DDC-KGG Document 1 Filed 05/25/21 Page 9 of 12




          61.      There will be no unusual difficulty in the management of this action as a class

action.

          62.      Issues of law and fact common to the members of the class predominate over any

questions that may affect only individual members, in that Defendant has acted on grounds

generally applicable to the class.

          63.      Among the issues of law and fact common to the class:

                a. Defendant’s violations of the FDCPA Act as alleged herein;
                b. whether Defendant is a debt collector as defined by the FDCPA;
                c. whether Defendant’s communications with third-party mail vendors regarding
                   consumers’ alleged debts violate the FDCPA;
                d. the availability of declaratory relief;
                e. the availability of statutory penalties; and
                f. the availability of attorneys’ fees and costs.
          64.      Absent a class action, Defendant’s violations of the law will be allowed to

proceed without a full, fair, judicially supervised remedy.

     Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692c(b)

          65.      Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1 through 64 above.

          66.      The FDCPA at 15 U.S.C. § 1692c(b) provides that “a debt collector may not

communicate, in connection with the collection of any debt, with any person other than the

consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the creditor,

the attorney of the creditor, or the attorney of the debt collector.”

          67.      By communicating with a third-party mail vendor in connection with the

collection of the Debt—including by disclosing, among other things, the existence of the Debt,

the amount allegedly owed, and the alleged current and original creditors—Defendant violated


                                                       9
      Case 6:21-cv-01142-DDC-KGG Document 1 Filed 05/25/21 Page 10 of 12




15 U.S.C. § 1692c(b). See Hunstein v. Preferred Collection & Mgmt. Servs., Inc., 994 F.3d 1341

(11th Cir. 2021).

        68.     The harm suffered by Plaintiff is particularized in that the illegal communications

related to his personal alleged debt.

        69.     And the violation of Plaintiff’s right not to have his private information shared

with third parties is a concrete injury sufficient to confer standing.

        70.     To be sure, the harm Plaintiff alleges here—disclosure of private information of a

personal, sensitive nature to third-party vendors—is precisely the type of abusive debt collection

practice that the FDCPA was designed to prevent. See 15 U.S.C. § 1692(a) (“Abusive debt

collection practices contribute to the number of personal bankruptcies, to marital instability, to

the loss of jobs, and to invasions of individual privacy.”) (emphasis added).

        71.     As a result of the sharing of his private information in connection with the

November 4 letter, Plaintiff is embarrassed and distressed by the disclosure of his sensitive

financial details.

        72.     Furthermore, Defendant’s debt collection conduct also created a material risk of

harm to the concrete privacy interests Congress was trying to protect in enacting the FDCPA.

        73.     A consumer whose private information concerning sensitive financial topics is

shared with third parties is likely to suffer embarrassment, stress, or anxiety about such

disclosure, as Plaintiff felt here.

        74.     Additionally, by communicating with a third party in connection with the

collection of the Debt, Defendant harmed Plaintiff by invading his privacy. E.g., Robinson v.

Cap. One Bank (USA), N.A., No. 19-2275, 2020 WL 5819664, at *8 (D. Kan. Sept. 30, 2020)

(Crabtree, J.) (“Here, the harm plaintiff alleges is not a ‘bare’ procedural harm, but rather an




                                                  10
      Case 6:21-cv-01142-DDC-KGG Document 1 Filed 05/25/21 Page 11 of 12




invasion of privacy that may be intangible, yet it resembles a traditional basis for suit and

represents a harm that the [Fair Credit Reporting Act] seeks to shield against by carefully

prohibiting the conduct plaintiff alleges.”).

        75.     That is, by communicating with a third party in connection with the collection of

the Debt, Defendant harmed Plaintiff by disclosing private facts about him without his

permission to do so.

        WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:

        A.      Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

        B.      Adjudging and declaring that Defendant violated 15 U.S.C. § 1692c(b);

        C.      Awarding Plaintiff and members of the class statutory damages pursuant to 15

U.S.C. § 1692k;

        D.      Awarding members of the class actual damages, as incurred, pursuant to 15

U.S.C. § 1692k;

        F.      Enjoining Defendant from future violations of 15 U.S.C. § 1692c(b) with respect

to Plaintiff and the class;

        G.      Awarding Plaintiff and members of the class their reasonable costs and attorneys’

fees incurred in this action, including expert fees, pursuant to 15 U.S.C. § 1692k and Rule 23 of

the Federal Rules of Civil Procedure;

        H.      Awarding Plaintiff and members of the class any pre-judgment and post-judgment

interest as may be allowed under the law; and

        I.      Awarding other and further relief as the Court may deem just and proper.




                                                11
     Case 6:21-cv-01142-DDC-KGG Document 1 Filed 05/25/21 Page 12 of 12




                                          Jury Demand

       Plaintiff is entitled to and hereby demands a trial by jury. Plaintiff requests that trial be

held in Wichita.



Dated: May 25, 2021
                                             Respectfully submitted,

                                             /s/ Tony LaCroix
                                             Tony LaCroix
                                             Reg. Number: 24279
                                             LaCroix Law Firm LLC
                                             1600 Genessee, Suite 956
                                             Kansas City, MO 64102
                                             Tel: (816) 399-4380
                                             tony@lacroixlawkc.com

                                             Jesse S. Johnson (FL Bar No. 69154)*
                                             Greenwald Davidson Radbil PLLC
                                             7601 N. Federal Hwy, Suite A-230
                                             Boca Raton, FL 33487
                                             Tel: (561) 826-5477
                                             jjohnson@gdrlawfirm.com

                                             Attorneys for Plaintiff and the proposed class

                                             * to seek admission pro hac vice




                                                12
